DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites on lines 9-10 that the flute edges have a concave cross-section “positioned between the concave surface of the helical flute and the cylindrical surface of the shank”.  First it has been noted that on line 6, claim 1 defines that the helical flutes (plural) each define a concave surface, as such it is unclear to which helical flute it is referring to when the claims recites that there is a concave cross-section “positioned between the concave surface of the helical flute”.  Is it of a single flute of the helical flutes (plural) or of all of the helical flutes?  Further clarification is needed.  Further line 10 sets forth “the cylindrical surface of the shank”, however since line 4 sets forth a cylindrical surface of the fluted portion of the shank, it is unclear if the “cylindrical surface of the shank” is the same “cylindrical surface of the fluted portion of the shank” or not.  Further clarification is needed.  
Claim 5 has similarly claimed limitations (as the ones set forth above for claim 1) on lines 2-3 and as such, also need to be addressed to clarify the metes and bounds of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson US 750,537.
In regards to claim 1, Hanson discloses as in Figure 1, a drill bit (5) comprising a cylindrical shank comprising a longitudinally extending fluted portion (refer to the portion of the shank that comprises flutes 6) having first (machining end) and second ends (shank end), and defining a longitudinal axis about which the shank is rotatable, the fluted portion including opposed helical flutes (6) formed in a cylindrical surface (7) of the fluted portion of the shank and extending longitudinally along and between the first and second ends of the fluted portion, the helical flutes (6) each defining a concave surface (refer to the overall concave shape of each of the flutes as per Figures 2-6) intersecting with the cylindrical surface of the shank, via concave cross-section 8, to define opposed flute edges (12) (note that Hanson’s concave surface of the flutes 6 intersect the cylindrical surface 7 of the shank, to define opposed flute edges 12 in the same way as Applicant’s concave surface 112 of the flute intersects with cylindrical surface of the shank to define flute edges 114 as per Applicant’s Figure 5B of the drawings as filed and also as recognized by the Applicant on page 8 of the “Remarks/Arguments” as filed on 01/14/2021), the first end of the fluted portion comprising a cutting tip (10) intersecting the helical flutes, 
In regards to claim 2, Hanson discloses the drill bit of claim 1, Hanson also discloses that the at least one concave cross-section (8) of the flute edge (12) extends toward and intersects with the cutting tip at the first end of the fluted portion (see lines 68-70, where Hanson discloses that concave cross-section 8 coincides with flute 6 at the cutting tip 10).
In regards to claim 5, Hanson discloses the drill bit of claim 1, Hanson also discloses that both flute edges (12) of each of the helical flutes (6) have a concave cross-section (8) positioned between the concave surface of the helical flute (6) and the cylindrical surface of the shank and extending from the second end (shank end) toward the first end (machining end) of the fluted portion.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson US 750,537 as applied to claim 1 above.
claim 4, Hanson discloses the drill bit of claim 1, Hanson also discloses that there is a helical angle defined between the longitudinal axis and the at least one concave cross-section of the flute edge (12).  (Note that the concave cross-section 8 of Hanson are disposed along the helix of the drill bit as such there is a helical angle between the longitudinal axis and the at least concave cross-section of the flute).
However, Hanson fails to disclose that the value of the angle is about 20.
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to have the helical angle of Hanson to be of a desired value, such as about 20, since it has been held that discovering an optimum value of a result effective variable (helical angle) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Note that also, a person having ordinary skill in the art would have recognized that the helical angles will depend on desired chip flow and chip evacuation when machining, as such it would also have been obvious to have the helical angle of Hanson be of a desired value, such as about 20, to increase chip flow and aid in chip evacuation.
Response to Arguments
Applicant’s arguments filed on 01/14/2021 with respect to claims 1-2, 4 and 5 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Hanson US 750,537 and 35 U.S.C. 103 over Hanson US 750,537 have been incorporated as aforementioned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722